UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1604


FREDDY S. CAMPBELL,

                      Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; CARTER COUNTY DETENTION CENTER;
RANDY BINION, Chief Jailer - Carter County Detention
Center; JOHN PERRINE, Supervising Marshall - United States
Marshals Service; BRENDA WILBURN, R.N. - Carter County
Detention Center,

                      Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cv-00503)


Submitted:   October 13, 2011             Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddy S. Campbell, Appellant Pro Se. Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia; R.
Stephen McGinnis, MCBRAYER, MCGINNIS, LESLIE & KIRKLAND, PLLC,
Greenup, Kentucky, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Freddy S. Campbell appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion.          We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.              Campbell v. United

States,    No.   2:09-cv-00503   (S.D.W.   Va.   May    27,     2011).     We

dispense    with   oral   argument   because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2